DISSENTING OPINION
Garrett, Presiding Judge:
I am in harmony with what seems to me to be the well-reasoned decision of the majority of the trial court and have little to add to what was there expressed.
The situation here concededly is quite extraordinary. What amounted to practically an overnight change in political jurisdiction over a portion of a sovereign nation occurred, that portion having *304passed under the military occupation of another country. The merchandise here at issue had been completely manufactured and indelibly marked before that change in jurisdiction took place. At the time of its ‘production, which in this case certainly means the same thing as origin, Germany had no political jurisdiction over the area in which the production or origination took place. Such jurisdiction apparently had been recognized at the time of exportation, but the statute does not -require a marking to indicate the country of exportation. The requirement is that it indicate the country of origin. Germany, it may be conceded, was in a political sense the country of exportation, but it was not in any sense the country of production or origin. Holding this view, I am unable to acquiesce in the statement of the majority of this court that “It cannot be contended that the involved merchandise when it left its place of manufacture was a Czechoslovakian product.” It seems to me that it was just that. Certainly it was when it was completed and physically it was the same when it left its place of completion.
I can readily understand that the change in jurisdiction over the areas necessitated changes on the part of the customs officials of the United States with respect to certain administrative matters, as, for example, the rates of duty in many instances, and that such changes might have been legally imperative, but I am unable to agree that the change in marking here described was required by, or that it in fact conforms to, the statute.
Discussing the intent of Congress with respect to the marking statute, my colleagues of the majority say:
The evident purpose is to mark the goods so that at the time of purchase the ultimate purchaser may, by knowing where the goods were produced, be able to buy or refuse to buy them, if such marking should influence his will.
I have no quarrel with this rule (although I think the requirement also may have some practical aspects relating to purely administrative actions) but I cannot agree that my colleagues apply it fully here in the statement:
To the ultimate purchaser the mark (Czechoslovakia] would indicate as a fact that which was not true. This purchaser might refuse to buy German goods but might be perfectly willing to purchase Czechoslovakian goods, and by reason-of the mark would be deceived in buying as the product of one country the product of another which he did not want.
In the first place I do not agree that the stated mark “would indicate as a fact that which was not true.” Upon the contrary, it seems to me to indicate the truth.
In the second place the converse of the proposition that a purchaser might refuse to buy German goods should be considered.. Some purchasers may wish to buy German chin aware, by which I mean chinaware of actual German origin, that is made by Germans *305in Germany. Obviously, the required marking on the merchandise here involved would deceive such purchasers, and that deception would result from the administrative direction of the Government itself. It seems to me, therefore, that the argument that the action complained of carries out the intent of Congress with respect to enabling ultimate purchasers to know the country of origin falls.